Title: 3d.
From: Adams, John Quincy
To: 


       Between nine and ten I went with my father from Braintree. We got into Cambridge at about twelve. After stopping a few minutes at College, we first went down and called upon Judge Trowbridge: He is very old; and although active for his years, yet the depradations of time are conspicuous upon him. We dined at Mr. Dana’s. Mr. and Mrs. Channing from Rhode Island, were there; they are agreeable. In the afternoon we first called at the Presidents, and drank tea there: from thence we went to Mr. Gerry’s and past the evening: we found Mrs. Warren there, and were in the midst of antifederalism: but quite in good humour. My father had promised to take a lodging, at Judge Dana’s; but at Mr. Gerry’s invitation I past the night at his house.
      